Judgment, Supreme Court, New York County, entered on January 27, 1976, and order of said court, entered on February 23, 1976, unanimously affirmed for the reasons stated by Postel, J., and Saypol, J., at Special Term, and that the respondent recover of the appellants $40 costs and disbursements of these appeals. The appeal from the order of said court, entered on March 6, 1976, is dismissed as nonappealable (Matter of Schoemer v Tuchman, 37 AD2d 543; 2A Weinstein-KornMiller, NY Civ Prac, par 2221.03). Concur—Murphy, J. P., Birns, Silverman, Capozzoli and Nunez, JJ.